Citation Nr: 0333409	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to service-connected knee 
disabilities.

2.  Entitlement to an evaluation in excess of 60 percent for 
postoperative residuals, left total knee replacement.

3.  Entitlement to an evaluation in excess of 30 percent for 
status post arthroscopy and laser mechanical debridement, 
right knee, with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of 15 years, 
including from December 1986 to September 1992.  His claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from May 2001 and June 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Board addresses the issue of entitlement to service 
connection for a back disorder, including as secondary to 
service-connected knee disabilities, in the Remand section of 
this decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of those claims. 

2.  The veteran has chronic residuals of his total left knee 
replacement, including instability, significantly decreased 
motion, extreme pain on motion, laxity, fatigability, lack of 
endurance, and weakness, which significantly limit his 
ability to function. 

3.  The veteran's right knee disability includes arthritis 
established by x-ray findings, which is productive of pain at 
the extremes of motion, weakness and laxity.

4.  Neither knee disability is so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 60 percent for postoperative residuals, left total knee 
replacement, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40-4.45, 4.68, 4.71a, Diagnostic Code 5055 (2003).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for status post arthroscopy and laser 
mechanical debridement, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40-4.45, 4.68, 4.71a, 
Diagnostic Code 5257 (2003).

3.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the right knee with pain on motion 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to increased evaluations for his knee disabilities.  
In a rating decision dated June 2001, the RO denied the 
veteran entitlement to these benefits, and thereafter, the 
veteran appealed the RO's decision to the Board.

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

In April 2001, after the VCAA was enacted, the veteran filed 
his claims.  Since then, the United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As explained below, in this 
case the record establishes that, while the veteran's appeal 
was pending, VA strictly complied with the notification and 
development provisions of the VCAA  Accordingly, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, the RO notified the veteran of the information needed 
to substantiate his claims and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  For instance, in a rating 
decision dated June 2001, a letter notifying the veteran of 
that decision, and a statement of the case issued in April 
2002, the RO informed the veteran of the reasons for which 
his claims had been denied, the evidence it had obtained and 
considered in support of his appeal, and the evidence still 
needed to substantiate his claims, notified him of all 
regulations pertinent to his claims, including those 
involving VA's duties to notify and assist, and provided him 
an opportunity to submit additional evidence and to present 
additional argument in support of his claims.  

In addition, in a letter dated September 2001, the RO 
informed the veteran of the change in the law and indicated 
that it was developing and would reconsider his claims 
pursuant thereto.  In its letter, the RO acknowledged the 
veteran's pending claims for increased evaluations and 
instructed the veteran to submit any additional medical 
evidence he wished to have considered in connection with 
those claims.  The RO specifically requested medical evidence 
showing that his service-connected disabilities had increased 
in severity.  The RO indicated that it would obtain this 
evidence on the veteran's behalf if he provided sufficient 
information to do so, but clarified that it was ultimately 
the veteran's responsibility to submit the records to VA.  
The RO advised the veteran to file the requested evidence 
within 60 days, but indicated that it would consider all 
evidence received within the year in support of the veteran's 
appeal.  

Recently, the United States Court of Appeals for the Federal 
Circuit found that the "not less than 30-day period" 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA 
notification letter was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for a response.  Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010, slip op. at 18 
(Fed. Cir. Sept. 22, 2003) (invalidating 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate a claim 
based on the evidence of record at the end of the 30 day 
period post-VCAA notice, as inconsistent with 38 U.S.C. § 
5103(b)(1)).  In this case, even though the early September 
2001 letter might have been misleading in that it referred to 
a response period of 60 days, it was not detrimental to the 
veteran.  The veteran does not appear to have been mislead by 
the letter, as he submitted an additional written statement 
late in November 2001, after the 60-day period had expired, 
indicating that he had no further information to submit and 
that all information he had gathered was already of record.  
In addition, after the RO sent the notice, a full year passed 
without the veteran's claims being decided on appeal.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all relevant evidence.  See 38 
U.S.C.A. § 5103A (West 2002).  Specifically, it secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including his 
service medical records and private outpatient treatment 
records and hospitalization reports.  As previously 
indicated, since then, the veteran has indicated that there 
is no other evidence to secure.  In addition, the RO afforded 
the veteran VA examinations, during which examiners addressed 
the severity of the disabilities at issue in this appeal.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the equitable disposition of the 
claims, the Board may proceed in adjudicating these claims on 
their merits.

II.  Analysis of Claims

The veteran seeks increased evaluations for his left and 
right knee disabilities on the basis that the evaluations 
assigned those disabilities do not accurately reflect the 
severity of his knee symptomatology.  He also seeks two 
separate evaluations for his right knee disability under 
Diagnostic Codes (DCs) 5003 and 5257, for arthritis and 
instability. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability evaluation, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

1.  Left Knee

The RO has evaluated the veteran's left knee disability as 60 
percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5055.  DC 
5055 provides that, in cases where an appellant has undergone 
a knee replacement (prosthesis), a 100 percent evaluation is 
assignable for one year following the implantation of the 
prosthesis.  A 60 percent evaluation is assignable for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Intermediate degrees of 
residual weakness, pain or limitation of motion are to be 
rated by analogy to DCs 5256, 5261, or 5262.  A 30 percent 
evaluation is the minimum rating to be assigned.  38 C.F.R. § 
4.71a, DC 5055 (2003).  

DC 5256 provides that a 60 percent evaluation is assignable 
for extremely unfavorable ankylosis of the knee, in flexion 
at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 
5256 (2003).  The highest evaluations assignable under DC 
5261 and DC 5262 are 50 percent and 40 percent, respectively.  
38 C.F.R. § 4.71a, DCs 5261, 5262 (2003).  There are no other 
DCs in the rating schedule pertinent to the knees that allow 
for the assignment of an evaluation in excess of 60 percent. 

As explained below, the Board finds that the veteran's left 
knee disability picture more nearly approximates the criteria 
for the 60 percent evaluation that is currently assigned 
under DC 5055.  

During active service, the veteran injured his left knee on 
multiple occasions and regularly sought treatment for left 
knee complaints.  During treatment visits, examiners 
diagnosed chondromalacia patellae, a meniscal tear, and 
patello-femoral overuse syndrome.  X-rays taken during this 
time did not reveal arthritis of the left knee.  By March 
1992, the veteran's left knee pain had become so severe, 
doctors recommended surgery.  The veteran then underwent a 
left knee arthroscopy and an osteochondroplasty.  On 
separation examination conducted in August 1992, an examiner 
noted that the veteran's left knee disability was improving.   

Following discharge, the veteran underwent VA examinations 
and continued to receive regular private treatment, including 
physical therapy, for left knee complaints, including 
extensive pain, limitation of motion, and weakness.  During 
some treatment visits, private physicians noted that the 
veteran had some improvement or was making progress, but 
overall, the veteran's left knee disability did not improve 
and necessitated multiple surgeries.  These surgeries 
included an arthroscopy in July 1997, a left total knee 
replacement in December 1997, manipulation of the left knee 
in March 1998, an arthroscopy and manipulation of the left 
knee in July 1998, manipulation of the left knee in November 
1998, a quadricepsplasty and lengthening in February 1999, 
and a left total knee revision and chondroplasty in January 
2000.     

During a VA general medical examination conducted in May 
1993, the examiner noted that the veteran had range of motion 
of the knees from 0 to 120 degrees bilaterally with bony 
crepitus.  See 38 C.F.R. § 4.71, Plate II (2003) (indicating 
that range of motion of the knee from 0 to 140 degrees is 
normal).   The examiner diagnosed bilateral knee injuries, 
status post arthroscopic surgeries.

In an Attending Physician's Statement dated September 1997, 
during a VA joints examination conducted in December 1997, 
and in private hospital reports dated from 1997 to 2000, 
private physicians and a VA examiner diagnosed degenerative 
joint disease of the veteran's left knee.  They did not base 
these diagnoses on x-ray findings.  Rather, one private 
physician indicated that the arthritis was proven by recent 
arthroscopic surgery.   

During the VA joints examination conducted in December 1997, 
the veteran ambulated with a labored gait and with the aid of 
a cane.  The VA examiner also noted moderate effusion, range 
of motion of the left knee from 5 to 120 degrees with extreme 
guarding, moderate atrophy, hypersensitivity to pain, an 
inability to straight leg raise beyond 80 degrees seated and 
10 degrees in the supine position, and tenderness about the 
entire knee.  The examiner indicated that instability could 
not be ascertained.  He diagnosed status post arthroscopic 
surgery of the left knee times two with chronic synovitis, 
symptomatic arthrofibrosis and degenerative joint disease and 
hypersensitivity to pain.  He indicated that, given the 
veteran's history and physical examination, it appeared that 
there was significant impairment involving the left knee, 
resulting in fatigability, lack of strength, weakness and 
lack of endurance.  He further indicated that this resulted 
in atrophy.  He concluded that the veteran's prognosis was 
poor due to his extreme hypersensitivity to pain.

During a VA joints examination conducted in April 1999, the 
veteran ambulated with a severe left limp and with the aid of 
a cane.  The VA examiner noted soft tissue swelling, moderate 
periarticular fullness and warmth, quite significant 
decreased motion (range of motion of the left knee from 5 to 
30 degrees), anterior and medial lateral laxity with quite a 
bit of pain during motions, tenderness on the medial aspect 
with numbness laterally, and evident atrophy.  The examiner 
diagnosed status post total knee arthroplasty and explained 
that the veteran had significant functional problems 
affecting the left knee and resulting in fatigability, lack 
of endurance and weakness. 

The veteran filed his claim for an increased evaluation in 
April 2001.  Thereafter, the same month, he underwent another 
VA joints examination.  During that examination, the veteran 
ambulated with a limp and the aid of a cane.  The VA examiner 
noted postoperative scars, diffuse swelling, range of motion 
of the left knee from 15 to 45 degrees, pain when testing the 
ligaments, laxity, absent patellar reflexes, weakness of the 
knee extensors, intact sensation to touch, and decreased 
sensation over the entire anterolateral left thigh from the 
hip down to the knee.  
X-rays showed a total knee replacement in place, femoral, 
tibial and patellar components in the normal anatomic 
position, and no acute abnormalities.  In the 
x-ray report, the radiologist noted that the presence of the 
prosthesis represented a change from 1993 x-rays, which were 
interpreted as normal.  Based on the physical examination and 
the x-ray report, the examiner diagnosed status post multiple 
operations of the left knee, the most recent being a revision 
total knee, with restricted motion, pain and weakness.  

For the one-year period following the veteran's knee 
replacement, he was assigned a 100 percent evaluation.  Since 
then he has had chronic residuals of that replacement, 
primarily including instability, significantly decreased 
motion, extreme pain on motion, laxity, fatigability, lack of 
endurance, and weakness, which significantly limit his 
ability to function.  According to rating criteria, following 
the award of the 100 percent rating, these chronic residuals 
support and the veteran was assigned a 60 percent evaluation 
under DC 5055.  This evaluation is the maximum allowed under 
all of the DCs in the rating schedule that pertain to knees.  

In exceptional cases, an increased evaluation is available on 
an extraschedular basis.  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  The evidence 
does not establish that the veteran's left knee disability, 
alone, causes marked interference with employment (i.e., 
beyond that contemplated in the assigned 60 percent 
evaluation).  In fact, during a VA examination conducted in 
December 1997, the veteran reported that he last worked in 
the mid-1990s, at which time a back injury rendered him 
unemployable.  During a VA examination conducted in April 
2001, he reported that he last worked in 1995, but that he 
had to stop due to both back and knee problems.  The evidence 
also does not show that for the period of his current claim, 
that his left knee disability necessitated frequent periods 
of hospitalization.  Rather, it shows that, from 1997 to 
2000, the veteran was hospitalized for surgeries and he was 
in receipt of a total rating following his knee replacement.  
Medical evidence dated after the veteran's last left knee 
surgery does not indicate that future surgery is planned and 
the applicable rating criteria contemplate residuals of the 
knee replacement and are the basis of the 60 percent rating 
in effect.  In light of the foregoing, the Board finds that 
the veteran's left knee claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Right Knee

Following the reopening of his claim in April 201, the RO 
evaluated the veteran's right knee disability as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, DCs 5003-5257, on 
the basis that it causes severe recurrent subluxation or 
lateral instability.  In assigning the rating it was noted 
that the veteran also had pain at the maximum of knee motion.  
Under 38 C.F.R. § 4.71a, DC 5257 (2002), a 10 percent 
evaluation is assignable for slight recurrent subluxation or 
lateral instability of the knee and a 20 percent evaluation 
is assignable for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  Pain on motion is not included in 
the rating criteria of DC 5257.  In accordance with the 
guidance of the GC opinion discussed above a separate 
evaluation may be warranted. 

DC 5003 provides that degenerative arthritis established by 
x-ray findings shall be rated on the basis of limitation of 
motion under the appropriate DC for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate DC, an evaluation of 10 percent is for 
application for each such major or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2003).  The 
appropriate DCs in this case are 5260 and 5261.  These codes 
provide that a zero percent evaluation is assignable for 
flexion limited to 60 degrees, or extension limited to 5 
degrees.  A 10 percent evaluation is assignable for flexion 
limited to 45 degrees, or extension limited to 10 degrees.  A 
20 percent evaluation is assignable for extension limited to 
15 degrees.  A 30 percent evaluation is assignable for 
flexion of the leg limited to 15 degrees, or extension of the 
leg limited to 20 degrees.  A 40 percent evaluation is 
assignable for extension of the leg limited to 30 degrees and 
a 50 percent evaluation is assignable for extension of the 
leg limited to 45 degrees .  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2003).

Other DCs that are pertinent to the veteran's right knee 
claim include DC 5256 and 5262, which allow for the 
assignment of an evaluation in excess of 30 percent if the 
evidence establishes ankylosis of the knee, or associated 
impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, 
DCs 5256, 5262 (2003).  

As explained below, the Board finds that the veteran's right 
knee disability picture more nearly approximates the criteria 
for the 30 percent evaluation that is currently assigned 
under DC 5257, and that a separate 10 percent evaluation is 
assignable under DC 5003 and 38 C.F.R. § 4.59, for 
degenerative arthritis with pain on motion.  

During active service, the veteran injured his right knee on 
multiple occasions and regularly sought treatment for right 
knee complaints.  During treatment visits, examiners 
diagnosed a strain, chondromalacia patellae, patello-femoral 
overuse syndrome, a ligamentous injury - probable cruciate 
injury, and a probable meniscus tear.  X-rays taken during 
this time did not reveal arthritis of the right knee.  By 
October 1991, the veteran's right knee pain had become so 
severe, doctors recommended surgery.  The veteran then 
underwent a right knee arthroscopy.  On separation 
examination conducted in August 1992, an examiner noted that 
the veteran's right knee disability was improving.   

Following discharge, the veteran underwent VA examinations 
and continued to receive regular private treatment, including 
injections, for right knee complaints.  During some 
evaluations, the veteran reported, or physicians noted that 
the veteran's right knee disability was less severe than his 
left knee disability.  It was still sufficiently severe, 
however, to necessitate surgery.  

During a VA general medical examination conducted in May 
1993, the examiner noted that the veteran had range of motion 
of the knees from 0 to 120 degrees bilaterally with bony 
crepitus.  He diagnosed bilateral knee injuries, status post 
arthroscopic surgeries.

During a VA joints examination conducted in December 1997, 
the veteran reported symptoms associated with his left knee 
disability, but had no complaints with regard to his right 
knee.  

In November 1998, the veteran underwent an arthroscopy and 
laser mechanical debridement.  On discharge, a private 
physician diagnosed degenerative arthritis of the right knee.  
During a follow-up visit conducted in March 1999, a private 
physician noted that the veteran had pain, effusion and 
flexion limited to 80 degrees. 

During a VA joints examination conducted in April 1999, the 
veteran voiced no specific complaints regarding his right 
knee and merely indicated that the injections were not 
working.  A VA examiner noted no right knee abnormalities.  

The veteran filed his claim for an increased evaluation in 
April 2001.  Thereafter, the same month, he underwent another 
VA joints examination.  During that examination, the veteran 
reported right knee pain and weakness.  The VA examiner noted 
postoperative scars, range of motion of the right knee from 0 
to 155 degrees with pain at maximum flexion, pain when 
testing the ligaments, laxity, absent patellar reflexes, 
weakness of the knee extensors, and intact sensation to touch 
in the right lower extremity.  X-rays showed slight spurring 
at the margins of the patella.  Based on the physical 
examination and the x-ray report, the examiner diagnosed 
status post multiple operations of the right knee with pain 
and weakness and slight degenerative joint disease.  

The above evidence shows that the veteran's right knee 
disability includes arthritis and pain, including on motion, 
and weakness and secondarily as laxity and absent patellar 
reflexes.  The RO determined that these symptoms warranted a 
30 percent evaluation based on severe lateral instability or 
recurrent subluxation under DC 5257.  That is the maximum 
evaluation allowed under that code.  

Although the veteran is not entitled to an evaluation in 
excess of 30 percent for his service-connected right knee 
disability under DC 5257, pursuant to the previously noted GC 
opinions, he is entitled to a separate evaluation on the 
basis of x-ray evidence of arthritis and painful knee motion.  
While his range of knee motion, described as from 0 to 155 
degrees with pain at the maximum flexion, does not meet the 
criteria for a compensable rating under DC 5261 or DC 5062, a 
10 percent rating, and no more, under DC 5003 and 38 C.F.R. 
§ 4.59 is warranted.  The arthritis is established by x-ray 
findings and the additional disability is evidenced by pain 
at the maximum of flexion.  The veteran is not entitled to an 
evaluation in excess of 10 percent, as he does not meet the 
criteria for a higher rating based on limitation of motion.  

In reaching its decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2003).  Upon review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 60 percent for 
the post operative residuals of his total left knee 
replacement and an evaluation in excess of 30 percent for 
status post arthroscopy and mechanical debridement of his 
right knee.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim 
in regard to these issues.  The Board also concludes that the 
evidence supports the 


assignment of a separate evaluation of 10 percent, and no 
more, for degenerative arthritis of the right knee with 
painful motion.  Therefore, that issue is granted.


ORDER

An evaluation in excess of 60 percent for postoperative 
residuals, left total knee replacement, is denied.

An evaluation in excess of 30 percent for status post 
arthroscopy and laser mechanical debridement, right knee, is 
denied.

A separate 10 percent evaluation for degenerative arthritis 
of the right knee with pain on motion is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The veteran also seeks service connection for a back disorder 
including as secondary to service-connected knee 
disabilities.  Additional development is necessary before the 
Board can decide this claim.

The veteran had in excess of 15 years of active service, 
including from December 1986 to September 1992.  His service 
medical records show that, during this time period, the 
veteran complained of and received treatment for low back 
pain.  In January 1981, he reported low back discomfort due 
to playing basketball.  In February 1991, he reported low 
back pain of two weeks duration, which worsened after he 
lifted a couch.  An examiner diagnosed acute thoracic and 
lumbar facet syndrome.  During a subsequent visit, the same 
examiner noted that the condition had resolved.  



According to post-service medical evidence record, after 
discharge, the veteran did not seek treatment for back 
problems until he reinjured his back.  This injury occurred 
sometime between 1994 and 1996 (the record conflicts 
regarding this fact).  A January 1999 report from Joseph S. 
Harhay, M.D., reveals that this back injury initially 
necessitated conservative treatment, including therapy, 
medication and injections, and subsequently necessitated more 
aggressive treatment by a pain specialist, Sunil Singh, M.D., 
at Bacharach Hospital.  Although the claims file contains 
some records from Bacharach Hospital, records of any back 
treatment at that facility prior to 1997 to include from Dr. 
Singh are not in the claims file.  While the veteran has 
indicated that all records have been submitted, it appears 
that there may be additional private treatment records.  
These records should be obtained, if available.  
Subsequently, based on the evidence received, if an 
additional VA examination is considered necessary to 
determine whether the veteran's disability is related to 
service a service connected disability, it should be 
scheduled.

This case is remanded for the following development:

1.  VA should contact the veteran and 
request him to provide the names and 
addresses of all health care 
professionals, VA and non-VA, who treated 
his back following his post-service back 
injury and whose records are not already 
in the claims file.  VA should also 
request the veteran to provide the dates 
of that treatment.  VA should 
specifically seek the full name and 
address of the physician(s) who treated 
the veteran at Bacharach Hospital for his 
back.  After securing any necessary 
authorizations for the release of these 
treatment records, VA should request, 
obtain and associate with the claims file 
the actual clinical records, inpatient 
and outpatient records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other pertinent 
treatment records from all identified 
health care providers, not already of 
record.  If any pertinent records are 
unavailable, VA should document this fact 
in the record.  

2.  Once any additional records are 
obtained pursuant to the aforementioned 
instruction, VA should determine whether 
additional development, including 
providing the veteran a VA examination, 
is necessary to determine whether the 
veteran's current back disability is 
related to service or a service connected 
disability or a post service injury. 

3.  Thereafter, VA should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If VA denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



